DETAILED ACTION
This office action is responsive to the amendment filed 2/26/2021.  As directed, claims 1, 6, 16, 28, 30, and 31 have been amended, claims 21 and 22 were previously canceled, and no claims have been added.  Thus claims 1-20 and 23-31 are currently pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20, 26, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, “at one end” on line 5 is unclear.  It is unclear what structure includes the end.  In addition, “by an accommodation to accept a device” is unclear.  It is unclear what is being claimed.  It is unclear how an accommodation can accept a device or what device is being claimed.  It is unclear what structure is represented by an “accommodation”. Further, “terminated” should be recited as –terminates--.  For purposes of examination, “by an 
Claims 17-20, 26, and 29 are rejected for their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.






A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11, 13, and 16-18 re rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zollinger US 2007/0125387 A1
Regarding claim 11, Zollinger discloses a device attachable to a user's nose (Fig. 2B), the device comprising: a body (26) having a pair of air passages (flow passage through portion 42) which pair of air passages terminate in a pair of end portions (44), with each end portion (44) having at least one outlet (i.e. proximal end) in a first surface (proximal surface) of the end portion (44); and a nasal interface (40) of a fixed length attached to the body comprising a pair of nose buds (40)  each nose bud having a non bellows sidewall (48) of a fixed length (as shown sidewall 48 is fixed) that terminates at a first end in a flared portion (46)  that substantially overhangs the sidewall of the nose bud ([0026] line 1-5) and terminates at a second end (proximal end) at a corresponding one of the pair of air passages (42) of the body, and with a diameter of the sidewall at the flared fitting (46) being substantially larger than a diameter at the central portion (middle)  of the sidewall (Fig. 2B and [0026] show the diameter is noticeably (as substantially) larger at the flared fitting).
Regarding claim 13, Zollinger discloses each sidewall (48) has a single continuous curved, external surface (as shown the surface is curved and continuous).
Regarding claim 16, Zollinger discloses a nasal interface to attach a device to a user’s nose comprising: a pair of nose buds (40) each nose bud having a non-bellows sidewall (48), with an interior surface of the sidewall (48) enclosing an interior passageway (as shown in fig. 2B, the sidewall surrounds a passageway) and having an external portion (distal portion) of the 
Regarding claim 17, Zollinger discloses the nose buds each have an internal passage between the flared fitting (46) and the second distal opposing end (adjacent portion 42) provided by an internal conical shaped sidewall (as shown in fig. 3B, the internal walls of sidewall 48 are cylindrical, wider at the base and more narrow at the distal tip 46 as conical). 
Regarding claim 18, Zollinger discloses wherein each sidewall (48) has a single continuous curved, external surface (as shown the surface is curved and continuous) from the first end to the second end to provide the non bellows sidewall (48), and the nose buds provide a seal between a device to which the interface is attached and a nostril of the user’s nose ([0039] lines 1-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, 10, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Guney (2009/0044808) in view of Nitta (9,623,203).

Guney substantially teaches the claimed invention except for a micro pump in the body, the micro pump configured to pump ambient air through the air passages in the body to the end portions.  However, Nitta teaches a micro pump (10, 200) (col. 12 lines 59-65) supported in the body (17), the micro pump (10, 200) configured to pump ambient air through the air passages in the body to the end portions (col. 5 lines 1-10, col. 14 lines 55-57, fig. 2 disclose delivering air through the end portions to the user via intake port 26 which is open to atmosphere). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nasal device of Guney to include a micro pump and its 
Regarding claim 2, Guney discloses each non bellows sidewall (27) has the flared fitting (25) integrally provided on the sidewall ([0223] lines 1-5 disclose the assembly is integrally formed in one piece), and the flared fitting (25) of each nose bud has an outer edge widest rim) that extends beyond a central portion of the sidewall (27), the flared fittings that are sized to form a seal with both nostril overhang and septum bulge portions of a user's nose ([0222] lines 1-10 disclose forming a seal with the rims of the nares which includes at least part of the septum because the inside rim part of the nares is the septum bulge).
Regarding claim 4, Guney discloses in fig. 2-1 that the flared fittings (25) include at least one aperture (distal opening).
Regarding claim 5, Guney discloses the flared fittings (25) are extensions of the sidewalls (27) (0223] discloses the device can be formed in one piece).
Regarding claim 6, Guney discloses (see figs 2-2, 5-5) the nose buds (24) have an internal passageway (interior space) between end portions thereof that is conical-shaped [0222] lines 1-10) with a first one of the end portions (distal) of the nose buds at the flared fitting (25) having a larger opening than an opening (proximal) at the end portions of the nasal interface (top portions of base 22 adjacent stalk 27) (as shown in fig. 5-5, the distal opening is wider).
Regarding claim 7, Guney discloses the material of the nose buds (24) is a supple compliant soft durometer material ([0223] lines 1-5, [0236] lines 1-8 disclose silicone rubber which is a supple compliant soft durometer material).
Regarding claim 9, Guney teaches the nose bud shapes are generally oblong (para. 0222, "oval prong") and can range in area from about 30 - 90 mm2 (Guney, Fig. 16-8, 5024 (D8 and                         
                            A
                            =
                            π
                            *
                            a
                            *
                            b
                             
                            (
                            w
                            h
                            e
                            r
                            e
                             
                            a
                             
                            a
                            n
                            d
                             
                            b
                             
                            a
                            r
                            e
                             
                            t
                            h
                            e
                             
                            r
                            a
                            d
                            i
                            u
                            s
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            s
                            h
                            o
                            r
                            t
                            e
                            s
                            t
                             
                            a
                            n
                            d
                             
                            l
                            o
                            n
                            g
                            e
                            s
                            t
                             
                            l
                            e
                            n
                            g
                            t
                            h
                        
                    ; D8 = 10.29 mm and D10 = 6.99 mm, when the both the radii of D8 and D10 are inputted into the area of an ellipse equation, the area = 56.08 mm2).
Regarding claim 10, Guney discloses the material of the nose buds (24) is rubbery ([0223] lines 1-5, [0236] lines 1-8 disclose silicone rubber which is rubbery).
Regarding claim 28, Guney discloses in fig. 5-5 the air passageway through each of the nose buds is defined by a smooth, internal portion of the sidewall (as shown sidewall has a smooth internal lumen) with the passageway having openings and with a first of the openings at the flared fitting (distal opening) being larger in area than the opening at the second end (as shown in fig. 5-5, the distal opening is wider); the nose bud shapes are generally oblong (para. 0222, "oval prong") and can range in area from about 30 - 90 mm2 (Guney, Fig. 16-8, 5024 (D8 and D10 are used to find area of ellipse), para. 0414; The area of an ellipse is                         
                            A
                            =
                            π
                            *
                            a
                            *
                            b
                             
                            (
                            w
                            h
                            e
                            r
                            e
                             
                            a
                             
                            a
                            n
                            d
                             
                            b
                             
                            a
                            r
                            e
                             
                            t
                            h
                            e
                             
                            r
                            a
                            d
                            i
                            u
                            s
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            s
                            h
                            o
                            r
                            t
                            e
                            s
                            t
                             
                            a
                            n
                            d
                             
                            l
                            o
                            n
                            g
                            e
                            s
                            t
                             
                            l
                            e
                            n
                            g
                            t
                            h
                        
                    ; D8 = 10.29 mm and D10 = 6.99 mm, when the both the radii of D8 and D10 are inputted into the area of an ellipse equation, the area = 56.08 mm2).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Guney in view of Nitta, as applied to claims 1 above, and further in view of Davidson (2010/0132717).
Regarding claim 3, Guney substantially teaches the claimed invention except for the body and nose buds are adjustable to provide a centerline angle and a face angle, respectively within a pair of ranges to provide a seal between the airway pressure-breathing device and the user's nose. However Davidson teaches wherein the body and nose buds are adjustable to provide a 
Regarding to claim 8, Guney teaches the nose bud shapes are generally oblong [Guney, para. 0222, "oval ... nares] but does not specifically disclose the nose buds have a nose bud estimated centerline angle range of about 110 to 150 degrees, a nose bud estimated face angle range of 30-50 degrees. However, Davidson teaches wherein the nose buds have a nose bud estimated centerline angle range of about 60 - 180 degrees [Fig. 14, (theta), para 0092, shows the centerline angle (theta) between the two nozzles (nose buds)] and a nose bud estimated face angle range of 0 – 120 degrees [Fig. 16, (alpha), para 0092, "the angle .alpha. in FIGS. 16 and 22 is referred to as the nostril angle"] but does not specifically disclose the nose bud shapes are generally oblong. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the nasal interface of Guney to incorporate a centerline angle and a face angle, respectively within a pair of ranges to .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Guney in view of Nitta, as applied to claim 1 above, and further in view of Kooij U.S. Pub. No. 2011/0067704 A1.
Regarding claim 25, Guney substantially teaches the claimed invention except for a standoff dimension corresponding to height of the nose buds is in a range of approximately 0.15 to 0.25 inches.  However, Kooij teaches the claim limitation of wherein a standoff dimension corresponding to height of the nose buds is in a range of approximately 0.15 to 0.25 inches [Kooij, Fig. 3, H, ¶0137; The nasal prongs may have a height between 5 mm – 20 mm.].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the nasal prongs of Guney to incorporate height dimensions of the nasal prongs as taught by Kooij for the purpose of customizing the height of the nasal prongs of the patient interface that are particularly suited to an individual patient, as suggested by Kooij [¶0203].

Claims 12, 15, 20, 24, 29, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zollinger in view of Guney et al. US 2009/0044808 A1.

Regarding claim 15, Zollinger substantially teaches the claimed invention except for the nose buds have openings there through that are generally oblong and are in a range in area from about 30 - 90 mm2.  However, Guney teaches wherein the nose buds have openings there through that are generally oblong [Fig. 16-8, 5024 (nasal prongs)] and are in a range in area from about 30 - 90 mm2 [Guney, Fig. 16-8, 5024 (D8 and D10 are used to find area of ellipse), para. 0414; The area of an ellipse is                         
                            A
                            =
                            π
                            *
                            a
                            *
                            b
                             
                            (
                            w
                            h
                            e
                            r
                            e
                             
                            a
                             
                            a
                            n
                            d
                             
                            b
                             
                            a
                            r
                            e
                             
                            t
                            h
                            e
                             
                            r
                            a
                            d
                            i
                            u
                            s
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            s
                            h
                            o
                            r
                            t
                            e
                            s
                            t
                             
                            a
                            n
                            d
                             
                            l
                            o
                            n
                            g
                            e
                            s
                            t
                             
                            l
                            e
                            n
                            g
                            t
                            h
                        
                    ; D8 = 10.29mm and D10 = 6.99 mm, when the both the radii of D8 and D10 are inputted into the area of an ellipse equation, the area = 56.08 mm^2.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of 
Regarding claim 24, the modified Zollinger discloses two of the nose buds attached to a device [Zollinger, Fig 2B, 22, 24 (prongs)] and with each having openings to the passageway that are oblong shaped [Guney, para. 0222, "oval prong"] and range in surface area from about 30 - 90 mm2 [Guney, Fig. 16-8, 5024 (nasal prongs)], [Guney, Fig. 16-8,5024 (D8 and D10 are used to find area of ellipse), para. 0414].
Regarding claim 20, Zollinger substantially teaches the claimed invention except for the flared fittings of each nose bud has an opening to the corresponding passageway that is oblong shaped and ranges in area from 30 - 90 mm2. Guney teaches the flared fittings of each nose bud has an opening to the corresponding passageway that is oblong shaped [Fig. 16-8, 5024 (nasal prongs)] ranges in area from 30 - 90 mm2. [Guney, Fig. 16-8, 5024 (D8 and D10 are used to find area of ellipse), para. 0414; The area of an ellipse is A=π*a*b (where a and b are the radius of the shortest and longest length; D8 = 10.29mm and D10 = 6.99 mm, when the both the radii of D8 and D10 are inputted into the area of an ellipse equation, the area = 56.08 mm^2.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nasal prongs of Zollinger to incorporate the flared fittings of each nose bud has an opening to the corresponding passageway that is oblong shaped and ranges in area from 30 - 90 mm2 as taught by Guney in order to provide the appropriate air properties of CPAP therapy as well as enhance stability, seal and comfort of the nasal prongs [Guney, para. 0412].

Zollinger does not specifically disclose the claim limitation of the nasal prongs that are generally oblong, in a range in area from about 30 – 90 mm^2. However, Guney teaches the nose bud shapes are generally oblong [para. 0222, "oval prong"] and can range in area from about 30 - 90 mm2 [Guney, Fig. 16-8, 5024 (D8 and D10 are used to find area of ellipse), para. 0414; The area of an ellipse is A=π*a*b (where a and b are the radius of the shortest and longest length; D8 = 10.29mm and D10 = 6.99 mm, when the both the radii of D8 and D10 are inputted into the area of an ellipse equation, the area = 56.08 mm^2.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the nasal prongs of Zollinger to incorporate the nose bud shapes being generally oblong as taught by Guney in order to fit into the various sizes of patients’ nares and seal against the rim of the nares to provide optimal CPAP therapy without the prongs falling off from the patient's nares [Guney, para. 0222, "oval ... nares].

Claim 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zollinger in view of Davidson.
Regarding claims 14 and 19, Zollinger discloses wherein the material of the nose buds is a supple compliant soft durometer material [Zollinger, para. 0023, "each of the prongs … material"], the nose bud external sidewall [see annotated Figure 1] and flared fittings have a .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zollinger in view of Guney as applied to claim 15 above, and further in view of Davidson.
Regarding claim 23, Zollinger discloses wherein the material of the nose buds is a supple compliant soft durometer material [Zollinger, para. 0023, "each of the prongs … material"], the nose bud external sidewall [see annotated Figure 1] and flared fittings have a generally funnel shape [Zollinger, Fig. 2B, 46 (tip end), para 0026, "the tip end 46 is flared"], but does not specifically disclose the interface having a nose bud estimated centerline angle range of about 110 to 150 degrees.  However, Davidson teaches wherein the body and nose buds are adjustable to provide a centerline angle [Fig. 14, (theta), para 0092, shows the centerline angle (theta) between the two nozzles (nose buds)] and a face angle [Fig. 16, (alpha), para 0092, "the angle .alpha. in FIGS. 16 and 22 is referred to as the nostril angle"]. It would have been obvious to one .

Claim 26 and 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zollinger as in view of Kooij U.S. Pub. No. 2011/0067704 A1.
Regarding claims 26 and 27, Zollinger substantially teaches the claimed invention except for a standoff dimension corresponding to height of the nose buds is in a range of approximately 0.15 to 0.25 inches. However, Kooij teaches the claim limitation of wherein a standoff dimension corresponding to height of the nose buds is in a range of approximately 0.15 to 0.25 inches [Kooij, Fig. 3, H, [0137]; The nasal prongs may have a height between 5 mm – 20 mm.]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nasal prongs of Zollinger to incorporate height dimensions of the nasal prongs as taught by Kooij for the purpose of customizing the height of the nasal prongs of the patient interface that are particularly suited to an individual patient, as suggested by Kooij [0203].

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive.
nd paragraph that “an accommodation” in claim 16 is clear.  Examiner respectfully disagrees.  It is unclear from the claim language what is being claimed.  It is unclear from the claim language what structure represents an accommodation or how that structure is configured to accept a device.  What device is accepted?   No specific special definition is provided nor is 112(f) invoked.  Thus, the claim is indefinite.
Applicant argues on page 9 last 2 paragraphs through page 10 1st and page 11 1st paragraph that Zollinger does not disclose a flared fitting substantially overhanging nor a non-bellows sidewall.  Examiner respectfully disagrees.  As shown, the flared portion noticeably overhangs the sidewall as substantial and the Examiner considers only portion 48 as sidewall which does not include the bellows 42.  Examiner has not modified Zollinger to remove bellows 42.  Rather Zollinger teaches a sidewall in the form of portion 48.  Thus, Zollinger teaches this limitation as claimed.
Applicant argues on page 13 2nd paragraph that Guney teaches a constricted fitting.  Examiner respectfully disagrees.  Guney teaches the nose bud (24) terminates at a first end (distal end) in a flared portion (25)  that substantially overhangs the sidewall of the nose bud ([0222] lines 1-10) and terminates at a second end (proximal end) at a corresponding one of the end portions of the body (22), and with a diameter of the sidewall at the flared fitting (25) being substantially larger than a diameter at the central portion (middle)  of the sidewall (27) (fig. 4-1 shows the sidewall smaller than the flared fitting).  Thus, Guney teaches this limitations claimed.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LaToya M Louis/            Primary Examiner, Art Unit 3785